J-A13024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THE MADLYN AND LEONARD                     :   IN THE SUPERIOR COURT OF
    ABRAMSON CENTER FOR JEWISH                 :        PENNSYLVANIA
    LIFE                                       :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    MITCHELL M. NOVITSKY AND DEENA             :   No. 2933 EDA 2016
    SPINDLER, PERSONAL                         :
    REPRESENTATIVES OF ABRAHAM                 :
    NOVITSKY, DECEASED                         :
                                               :
                      Appellant                :
                                               :
                                               :

                  Appeal from the Order Entered August 4, 2016
              In the Court of Common Pleas of Montgomery County
                     Civil Division at No(s): No. 2010-05796


BEFORE:      LAZARUS, J., OTT, J. and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                                   Filed August 4, 2017

        Mitchell M. Novitsky and Deena Spindler, as Personal Representatives

of Abraham Novitsky, Deceased,1 appeal from the order entered August 4,

2016, in the Montgomery County Court of Common Pleas, granting the

motion for discovery sanctions filed by The Madelyn and Leonard Abramson

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
   Mitchell Novitsky and Deena Spindler are the son and daughter,
respectively, of Rabbi Abraham Novitsky. Hereinafter, we will refer to
Mitchell and Deena as “the Personal Representatives,” and to Rabbi Novitsky
as “Decedent.”
J-A13024-17



Center for Jewish Life (hereinafter, “Abramson Center”).     Specifically, the

court directed the Personal Representatives to pay Abramson Center: (1) a

daily fine of $25.00 until they complied with the court’s May 16, 2014, order

directing them to provide full and complete answers to Abramson Center’s

interrogatories in aid of execution of judgment, and (2) counsel fees in the

amount of $250.00 within 20 days. For the reasons below, we reverse and

remand for further proceedings.

       The relevant facts underlying this appeal are gleaned from the trial

court’s opinion and the certified record. Abramson Center is a nursing care

facility in which Decedent’s wife, Florence Novitsky, resided sometime prior

to her death. In March of 2010, Abramson Center filed a breach of contract

action against Decedent claiming he failed to pay an outstanding balance for

his wife’s care, and, in fact, had diverted more than $700,000.00 from joint

bank accounts to avoid making those funds available for payment. 2        The

original complaint sought a decree of specific performance.        Abramson

Center was later permitted to amend the complaint to seek an award of

damages.

       During the pendency of the contract action, Decedent moved to the

state of New York.        He resided there until his death in March of 2011.
____________________________________________


2
   Abramson Center averred that a provision of the parties’ contract
precluded Decedent from diverting funds available to pay for his wife’s
skilled nursing care. See Amended Complaint, 9/7/2010, at ¶¶ 4-5.




                                           -2-
J-A13024-17



Thereafter, the Personal Representatives, were substituted as parties in this

action. The case proceeded to arbitration, and on December 13, 2012, an

arbitration panel found in favor of Abramson Center, and entered an award

against     the   Estate   in   the   amount     of    $50,000.00.    The   Personal

Representatives attempted to file an appeal from the arbitration award on

behalf of the Estate, but did so improperly.3 Consequently, judgment was

entered on the arbitration award on January 24, 2013. That final judgment

remains unchallenged.

       In    June    of    2013,      Abramson    Center     served   the   Personal

Representatives      with interrogatories to          aid in the   execution of the

judgment.4 After the Personal Representatives failed to respond, Abramson

Center filed a motion to compel on July 29, 2013.                      The Personal

Representatives filed a timely response on August 5, 2013, asserting, inter

alia, the Montgomery County court had no jurisdiction “over this matter,”
____________________________________________


3
  Attendant to their notice of appeal, the Personal Representatives requested
permission to appeal in forma pauperis. However, when the court denied
their request, the Personal Representatives failed to pay the required fees.
Accordingly, their notice of appeal was subsequently stricken from the
record. See Order, 4/8/2013.
4
  We note that, after Decedent’s death, his estate was probated in New York.
From what we can discern, Abramson Center sought an accounting in the
probate action, but ultimately received no funds from the Estate,
presumably because the Estate had less than $30,000.00, exclusive of
jointly-held property or other assets payable to a beneficiary. In December
of 2014, the New York Surrogate Court judge approved the final account of
the Estate, and discharged the Personal Representatives.




                                           -3-
J-A13024-17



and Abramson Center had “already asked all of the questions in the []

interrogatories at the previous PA arbitration hearing[.]”    Response to

[Abramson Center’s] Motion to Compel Rabbi Abraham Novitsky, Deceased,

to Answer [Abramson Center’s] Interrogatories, 8/5/2013, at ¶¶ 1-2.

However, when the Personal Representatives failed to appear at the hearing

on the motion to compel, the trial court judge, the Honorable Joseph A.

Smyth, entered an order, on May 16, 2014, granting Abramson Center’s

motion and directing the Personal Representatives “make full and complete

answers to the Interrogatories within twenty (20) days[.]”          Order,

5/16/2014. The Personal Representatives responded to the court’s order by

filing a motion to dismiss and purported answers to the interrogatories on

May 27, 2014.5
____________________________________________


5
   The Personal Representatives attached to their answer a copy of the
request for interrogatories. That document is dated November 16, 2012,
which was before the arbitration hearing in the underlying case was
conducted on December 13, 2012.         See Answers to Interrogatories,
5/27/2014, at 7. However, in its July 2013 motion to compel, Abramson
Center sought answers to interrogatories in aid of execution of the
arbitration judgment, which it averred it had served on the Personal
Representatives on June 3, 2013. See [Abramson Center’s] Motion to
Compel [the Personal Representatives’] Answers to Interrogatories in Aid of
Execution, 7/29/2013, at ¶ 2. Accordingly, it is unclear from the record
whether the Personal Representatives filed answers to the correct
interrogatories.

      Furthermore, during the August 4, 2016, sanctions hearing, counsel
for Abramson Center stated the purported answers the Personal
Representatives provided were “anything but” full and complete responses.
N.T., 8/4/2016, at 18. Rather, counsel explained that, in response to its
request for information regarding specific bank accounts, the Personal
(Footnote Continued Next Page)


                                           -4-
J-A13024-17



        Thereafter, on February 27, 2015, Abramson Center filed a motion for

sanctions, asserting, inter alia, the Personal Representatives did not comply

with the court’s May 16, 2014, order.                It requested the court order the

Personal Representatives to pay a daily fine of $25.00 until they fully

comply, in addition to $250.00 in attorney’s fees. See [Abramson Center’s]

Motion for Sanctions, 2/27/2015.                 The Personal Representatives filed a

response asserting, inter alia, that Abramson Center had already received

the requested information in the New York Surrogate Court, and, in any

event, they had filed answers to the interrogatories.                 The trial court

scheduled a hearing for June 10, 2015. However, prior to the hearing, the

court received a continuance request.6              The court granted the request on

June 10, 2015.         In an order/memorandum filed that same day, the trial

court noted the Personal Representatives, who had been proceeding pro se,

lacked a “proper understanding of the procedures and rules of court” such

that they might “prejudice the rights of the estate to which they owe

fiduciary duties[.]”        Trial Court Order/Memorandum, 6/10/2015, at 2.

Therefore, the court also directed the Personal Representatives “engage a

                       _______________________
(Footnote Continued)

Representatives responded that Abramson Center should “ask the rabbi, the
deceased rabbi” and kept filing “over and over again” a three-page
document “which is not responsive.” Id. at 18-19. Abramson Center
averred it never received the specific information it requested. See id.
6
    The continuance request was not filed or included in the certified record.




                                            -5-
J-A13024-17



licensed Pennsylvania attorney, who shall enter an appearance in this Court

within sixty days[.]”7 Id.        The court stated the Personal Representatives

“may not be heard further in this Court unless and until” they hire an

attorney. Id. Further, the court dismissed all unresolved motions filed by

the Personal Representatives until such time that the claims could be

reviewed by an attorney. See id. at 3-4.

       Rather     than    comply      with     the   court’s   order,   the   Personal

Representatives filed a pro se “Reply to Judge Smyth’s Order,” accompanied

by more than 200 pages of documentation, in which they stated, once again,

that (1) they had filed answers to the interrogatories and (2) there were no

funds left in the estate. See Reply to Judge Smyth’s Order, 7/6/2015. The

Personal Representatives filed a second pro se reply on August 6, 2015,

stating the accounting for the decedent’s estate was approved by the New

York Surrogate Court in December of 2014, that they were discharged as

executors at that time, and that they could not afford to personally hire an

attorney for the estate.          See Second Reply to Judge Smyth’s Order,

8/6/2015, at 1-2. Thereafter, on November 10, 2015, Judge Smyth entered

an order rescheduling the hearing on Abramson Center’s motion for


____________________________________________


7
  The trial court noted Mitchell Novitsky claimed to be a licensed attorney in
New Jersey. Accordingly, the court stated Novitsky could “continue to
represent the estate, but only upon complying with the procedures of the
Pennsylvania Bar Admission Rules, Pa.B.A.R. 301, for admission pro hac
vice.” Trial Court Order/Memorandum, 6/10/2015, at 3.



                                             -6-
J-A13024-17



sanctions to December 1, 2015. See Order, 11/10/2015. Noting that the

Personal Representatives had failed to hire an attorney for the Estate in the

requisite time period, the court also directed the Estate “may not appear or

be heard at the hearing except through an attorney licensed to practice law

in the State of Pennsylvania.” Id. at 2.

      Once again, the Personal Representatives filed a pro se reply to Judge

Smyth’s November 10th order, repeating their claims that the requested

information was provided in the New York case and that the Estate had no

funds, as well as requesting the court order Abramson Center to pay the

costs for the Estate’s attorney and their personal travel expenses because

“the need to hire an attorney at this time is solely due to [Abramson

Center’s] motion.”   Reply to Judge Smyth’s Order, 1/27/2016, at 2.      The

hearing was continued twice, and ultimately rescheduled for August 4, 2016,

before Judge Bernard Moore.

      That day, the sanctions hearing proceeded as scheduled. Although the

Personal Representatives failed to obtain legal counsel for the estate, Judge

Moore permitted them to participate in and testify at the sanctions hearing.

See N.T., 8/4/2016, passim. At the conclusion of the hearing, the trial court

entered an order granting Abramson Center’s motion for sanctions and

directing the Personal Representatives as follows:

             IT IS FURTHER ORDERED that [Personal Representatives]
      shall pay a daily find of $25.00 to the use of [Abramson Center]
      until [Personal Representatives] comply with this Court’s Order
      of May 16, 2014, requiring [Personal Representatives] to make
      full and complete answers to interrogatories; and

                                    -7-
J-A13024-17


             IT IS FURTHER ORDERED that counsel fees of $250.00 are
       awarded to [Abramson Center] and against [Personal
       Representatives] as compensation for the preparation, service,
       and presentation of this motion and same shall be paid by
       [Personal Representatives] within twenty (20) days of the date
       of this Order or appropriae sanctions will be imposed upon
       [Personal Representatives] following application to this Court.

Order, 8/4/2016. Thereafter, the Personal Representatives filed answers to

the interrogatories on August 10, 2016, and supplemental answers on

August 19, 2015.       They also filed a motion for reconsideration of the trial

court’s sanction order, which the court denied on August 25, 2016.         This

timely appeal followed.8

       Before we consider the substantive claims raised on appeal, we must

first address the appealability of the order in question. “[T]he appealability

of an order goes directly to the jurisdiction of the Court asked to review the

order.”   Veloric v. Doe, 123 A.3d 781, 784 (Pa. Super. 2015) (quotation

omitted).

       In its opinion, the trial court suggests the order on review is

interlocutory and unappealable. See Trial Court Opinion, 10/24/2016, at 3

n.3. In response, this Court issued to the Personal Representatives a rule to
____________________________________________


8
  On August 30, 2016, Abramson Center filed a praecipe in the trial court
seeking to strike the notice of appeal because it was not filed by a licensed
Pennsylvania attorney in contravention of Judge Smyth’s November 10,
2015, Order. The trial court took no action on the praecipe and Abramson
Center has not filed a brief in this appeal.

Moreover, we note the trial court did not direct the Personal Representatives
to file a concise statement of matters complained of on appeal pursuant to
Pa.R.A.P. 1925(b).



                                           -8-
J-A13024-17



show cause why the appeal should not be quashed, noting that, in general,

discovery orders are not final and unappealable. See Rule to Show Cause,

10/27/2016, citing T.M. v. Elwyn, Inc., 950 A.2d 1050 (Pa. Super. 2008).

The Personal Representatives filed a timely response arguing, inter alia, this

Court should accept the appeal because the discovery order in question

relates to post-litigation discovery. See Response to Rule to Show Cause,

11/3/2016, at 2. We agree.

       Generally, an appeal lies only from a final order, which is defined as

“any order that … disposes of all claims and of all parties.”         Pa.R.A.P.   341.

Because     most   discovery   orders    are   not   final,    they    are   generally

unappealable.      T.M., supra, 950 A.2d at 1056.             But see id. (holding

discovery order involving privileged material is appealable as collateral

order).

       As a general rule, this Court will not provide interim supervision
       of discovery proceedings conducted in connection with litigation
       pending in the several trial courts. In the absence of unusual
       circumstances, we will not review discovery or sanction orders
       prior to a final judgment in the main action.

McManus v. Chubb Grp. of Ins. Companies, 493 A.2d 84, 87 (Pa. Super.

1985).

       However, in the present case, the discovery sanction was imposed

after a final judgment was entered in the action.                Our research has

uncovered two, related cases which appear to support the appealability of

the order in question. In Kine v. Foreman, 194 A.2d 175 (Pa. 1963), the

plaintiff   entered     a      confession      of    judgment          against     the

                                        -9-
J-A13024-17



defendants. Thereafter, the plaintiff sought to take the deposition of one of

the defendants “for the purpose of discovery of his assets in aid of execution

on the judgment.”        Id. at 176. The defendant refused to answer certain

questions      and      produce       his      tax   returns,   claiming   spousal

privilege. Consequently, the plaintiff filed a motion for sanctions, which the

court granted. The court ordered the defendant to answer the questions and

produce his tax returns. See id. The defendant filed an appeal, which the

Supreme Court quashed as interlocutory. However, in a footnote, the Court

stated:    “Had the [trial] court, upon refusal of the party to answer the

questions, imposed sanctions, the order would have been final and

appealable.” Id. at 177 n.2.

        On remand, that is what subsequently occurred.               See Kine v.

Foreman, 209 A.2d 1 (Pa. Super. 1965) (en banc).                After the defendant

later refused to answer questions or produce his tax returns, the trial court

imposed a fine of $200 and counsel fees in the amount of $100.             See id.

at 2. The defendant appealed, and an en banc panel of this Court affirmed

the sanctions order, although it did not specifically discuss the appealability

of the order in question.9 See id.

        Similarly, in the present case, we find the trial court’s August 4, 2016,

order, granting Abramson Center’s motion and imposing monetary sanctions

____________________________________________


9
    Neither of the parties appealed the decision.




                                            - 10 -
J-A13024-17



on the Personal Representatives, is appealable.      It is significant that the

discovery herein was sought, and the sanctions were imposed, post-

judgment.   Indeed, a final judgment was entered in January of 2013, and

the time for filing an appeal has long expired.      Accordingly, there is no

reason to delay consideration of the sanctions order, and we decline to

quash this appeal.

      With regard to the substantive claims raised by the Personal

Representatives, we note that their pro se brief is disjointed, repetitive, and

includes pages of extraneous information that is irrelevant to the sanctions

order on appeal. Indeed, the Personal Representatives seem to ignore the

fact that this breach of contract action was filed in the Montgomery County

Court of Common Pleas before Decedent’s death, and a final judgment was

properly entered against Decedent’s Estate on December 13, 2012. Any

present attempt to challenge that underlying judgment is now moot.

      The gravamen of the Personal Representatives’ claims is two-fold.

First, they contend the trial court abused its discretion by imposing sanctions

when (a) the Estate is now closed, (b) the information sought in the

interrogatories was previously provided, (c) the Personal Representatives

complied with the motion to compel, and (d) Abramson Center failed to

comply with the local rules of civil procedure. See Personal Representatives’

Brief at 21, 23, 25. Second, the Personal Representatives maintain the trial

court abused its discretion in requiring them to hire an attorney licensed to

practice in Pennsylvania.   See id. at 23. They contend the trial court “has

                                    - 11 -
J-A13024-17



discriminated against the estate from the very beginning” and “completely

ignored” the Personal Representatives because they were out of state

defendants proceeding pro se. Id.

      We review a discovery order, and a trial court’s imposition of sanctions

for violation of that order, under an abuse of discretion standard. See Saint

Luke's Hosp. of Bethlehem v. Vivian, 99 A.3d 534, 540 (Pa. Super.

2014) (citations omitted), appeal denied, 114 A.2d 417 (Pa. 2015). Here,

the trial court disposed of the Personal Representatives’ appeal as follows:

      For over two years, [the Personal Representatives] failed to
      provide full and complete responses ordered by Judge Smyth.
      Though [the Personal Representatives] attempted to excuse
      their actions by arguing the requested information was provided
      to the parties in a New York lawsuit, a party cannot withhold
      discoverable information on the ground that the requesting party
      could obtain the information elsewhere. See Eigen v. Textron
      Lycoming Reciprocating Engine Div., 874 A.2d 1179, 1189–
      90 (Pa. Super. 2005).

             [The Personal Representatives] were ordered to serve “full
      and complete” responses to Interrogatories in May of 2014.
      They failed to do so prior to the hearing on the Motion for
      Sanctions in August of 2016. [The Personal Representatives]
      were also ordered to obtain the services of a licensed
      Pennsylvania attorney to represent the estate. Again, [they]
      failed to comply. After a thorough review of the testimony and
      evidence, it is this Court’s opinion that [the Personal
      Representatives’] failure to comply with a court order for over
      two years merits the sanctions imposed. Based on these failures
      of [the Personal Representatives] to comply with the two Orders
      entered, this court properly granted the Motion for Sanctions.

Trial Court Opinion, 10/24/2016, at 3-4.

      First, we find the fact the Estate is now closed did not preclude the

trial court from sanctioning the Personal Representatives for their failure to


                                    - 12 -
J-A13024-17



comply with a discovery order. Indeed, at the time the motion to compel

was granted in May of 2014, the Estate was still open, and the Personal

Representatives had been properly substituted as the representatives of the

decedent’s estate.10      Therefore, the fact that the Estate, probated in New

York, was later closed, and the Personal Representatives were then

discharged, does not excuse their prior refusal to comply with the trial

court’s May 2014 motion to compel. Nor does the fact the Abramson Center

may have been able to obtain the answers to the interrogatories in the New

York court action provide the Personal Representatives with grounds for

relief. As a panel of this Court has previously explained, the discovery rules

“would be largely meaningless if a party could falsely withhold discoverable

information on the ground that the requesting party could obtain it

elsewhere[, and would] inject all manner of gamesmanship and second-

guessing into the discovery process.”          Eigen, supra, 874 A.2d at 1189-

1190.

        The Personal Representatives also assert, however, that Abramson

Center failed to comply with Montgomery County Rule of Civil Procedure

____________________________________________


10
   After decedent died in March of 2011, Abramson Center filed a Suggestion
of Death on June 12, 2012, followed by a praecipe for substitution of Mitchell
and Deena as the personal representatives of Decedent. See Praecipe,
6/28/2012. The resultant arbitration award and judgment was entered
against Mitchell and Deena as Personal Representatives. See Arbitration
Award, 12/12/2012.




                                          - 13 -
J-A13024-17



208.2(e) when it filed the motion for sanctions.     The local rule states, in

relevant part:

      Any motion relating to discovery must include a certification by
      counsel for the moving party that counsel has conferred or
      attempted to confer with all interested parties in order to resolve
      the matter without court action. This certification language is
      included on the cover sheet of moving party required by Local
      Rule 208.3 (b). By checking the appropriate box on the cover
      sheet of the moving party, and signing the certification section of
      the cover sheet, counsel for the moving party will satisfy the
      certification requirement under this Rule.

Mont.Co.R.C.P. 208.2(e).    See Personal Representatives’ Brief at 23.      The

Personal Representatives assert that, at a minimum, Abramson Center “had

an obligation to call [them] and narrow down the interrogatory requests,

based on everything that was already submitted in NY and PA, before filing

the motion for sanctions[.]”       Personal Representatives’ Brief at 23.

Further, they insist they provided “over one hundred pages of documents” in

response to the court’s July 2013 motion to compel. Id. at 25.

      The trial court did not address this claim in its opinion. Moreover, in

the motion for sanctions, Abramson Center specifically averred, “[a]s of

February 26, 2015, [it] has not received [Personal Representatives’] answers

to Interrogatories.”    Motion for Sanctions, 2/27/2015, at ¶ 5.            This

statement is misleading at best. In response to the trial court’s May 2014,

motion to compel, the Personal Representatives did file answers to the

interrogatories.   Although Abramson Center may (justifiably) believe those

answers were incomplete, contrary to the implication in the motion, the

Personal Representatives did not ignore the court’s order to compel.

                                    - 14 -
J-A13024-17



Moreover, absent a local Rule 208.2(e) certification, Abramson Center failed

to establish it made a good faith effort to resolve the dispute before filing

the motion for sanctions.11        Consequently, under these circumstances, we

are constrained to conclude the trial court abused its discretion by failing to

consider Abramson Center’s violation of local Rule 208.2(e) before granting

its motion for sanctions.

       We also find the court abused its discretion in sanctioning the Personal

Representatives for failing to obtain an attorney pursuant to the court’s June

20, 2015, order. The court’s original order relied upon the decision of the

Commonwealth Court in In re Estate of Rowley, 84 A.3d 337 (Pa.

Commw. 2013), appeal denied, 97 A.3d 746 (Pa. 2014), cert. denied, 135
S. Ct. 1720 (U.S. 2015).12          We find the facts of the present matter are

distinguishable.



____________________________________________


11
  Indeed, when Mitchell testified during the sanctions hearing that he “never
even got a phone call from [Abramson Center’s counsel]” regarding any of
the interrogatory answers he submitted, rather than dispute this claim,
Abramson Center’s counsel asked Mitchell: “Can you cite the rule that
requires an attorney to make a phone call before filing a motion?” N.T.,
8/4/2016, at 53. Mitchell was unable to recall the specific rule at that time.
See id.
12
  We note that “[t]his Court is not bound by decisions of the Commonwealth
Court[,]” however, we may consider their decisions as persuasive authority
when appropriate. Petow v. Warehime, 996 A.2d 1083, 1089 n.1 (Pa.
Super. 2010) (quotation omitted), appeal denied, 12 A.3d 317 (Pa. 2010)




                                          - 15 -
J-A13024-17



      In Rowley, the Commonwealth Court affirmed an order of the trial

court granting a motion to dismiss a petition to vacate a judicial tax sale.

The pro se appellant was the administrator of the estate, which owned the

property subject to the tax sale. See id. at 339. The Westmoreland County

Tax Claim Bureau moved to dismiss the appellant’s petition, contending the

pro se appellant was “engaging in the unauthorized practice of law by

representing the Estate.” Id. On appeal, the Commonwealth Court agreed,

noting: “It is well settled that with a few exceptions, non-attorneys may not

represent parties before the Pennsylvania courts and most administrative

agencies.” Id. at 340. The Commonwealth Court further explained:

            Our Supreme Court has held that what constitutes the
      practice of law must be determined on a case-by-case basis, and
      explained that in making such a determination, a court “must
      keep the public interest of primary concern, both in terms of the
      protection of the public as well as in ensuring that the regulation
      of the practice of law is not so strict that the public good
      suffers.” Harkness v. Unemployment Compensation Board
      of Review, 591 Pa. 543, 551, 920 A.2d 162, 167 (2007). In
      Harkness, the factors our Supreme Court considered in
      determining whether a person should be able to represent the
      interests of another before an administrative agency were
      whether the proceedings by design are intended to be brief and
      informal, not intended to be intensely litigated; whether the
      evidentiary rules apply; the amounts generally at issue in
      proceedings of that type; whether there is prehearing discovery;
      whether normally only questions of fact and not complex legal
      issues are involved; and whether the fact-finder is not required
      to be a lawyer.

Id. at 341 (emphasis in original and footnote omitted). The Court also cited

a federal circuit court decision which held “an administratrix or executrix of

an estate may not proceed pro se when the estate has beneficiaries or


                                    - 16 -
J-A13024-17



creditors other than the litigant.”            Id. at 342, quoting Pridgen v.

Andresen, 113 F.3d 391, 393 (2nd Cir. 1997). Because, in the case before

it, there were other parties that might be affected by the tax sale

proceedings, namely the appellant’s brother in law and a creditor, the

Commonwealth Court affirmed the trial court’s order requiring the appellant

to obtain counsel. See id.

       The case herein, however, presents a different factual situation. First,

the Personal Representatives were representing the Estate in a post-

litigation discovery matter. The underlying arbitration judgment is final, and

the probate of the Estate was closed in New York in December of 2014.

Therefore, allowing the Personal Representatives to proceed pro se at this

time, will not prejudice any third parties.         Further, the issues involved

concern only questions of fact, none of which require a lawyer to resolve.

See Rowley, supra, 84 A.3d at 341, citing Harkness, supra. Accordingly,

we find Judge Smyth abused his discretion in his June 10, 2015, order when

he required the Personal Representatives to obtain Pennsylvania counsel,

and, later, sanctioned them for failing to do so.13

       Therefore, because the Personal Representatives complied, at least

minimally, with the trial court’s order to compel, and Abramson Center failed
____________________________________________


13
    Considering the numerous, repetitive pro se filings submitted by the
Personal Representatives, many of which did not respond to the particular
claim at issue, we understand what led the court to direct the Personal
Representatives to obtain counsel.



                                          - 17 -
J-A13024-17



to establish it made a good faith effort to resolve the dispute before filing

the motion for sanctions, we are compelled to conclude the trial court

abused its discretion in granting Abramson Center’s motion for sanctions.14

Accordingly, we reverse the order on appeal and remand for further

proceedings.15

       Order    reversed,     and    case      remanded   for   further   proceedings.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2017




____________________________________________


14
   We certainly understand the trial court’s frustration that this case is still
lingering in the Montgomery County Court of Common Pleas four years after
judgment was entered and two years after the Personal Representatives
were directed to provide the requested discovery.
15
   Nothing in our discussion precludes the trial court from granting a motion
for sanctions at a later stage in these proceedings if the Personal
Representatives fail to comply with orders of the court.




                                          - 18 -
J-A13024-17




              - 19 -